DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (U.S. PGPub No. 2018/0142149) in view of Liu et al (U.S. PGPub No. 2018/0188583). 
Regarding claim 11, Youn teaches a liquid crystal display device (Fig 1), comprising: a liquid crystal cell (200) and a backlight module (110; 120; para 0264-0265), wherein the liquid crystal cell is disposed on the backlight module (Fig 1), and the backlight module is configured to provide a light source (110); wherein the liquid crystal cell comprises a color filter (230), an array substrate (210), a liquid crystal layer (220), an upper polarizer (upper 300), and a lower polarizer (lower 300), the color filter is opposed to the array substrate (Fig 1), the liquid crystal layer is disposed between the color filter and the array substrate (Fig 1), the upper polarizer is attached to the color filter (Fig 1), and the lower polarizer is attached to the array substrate (Fig 1); the color filter comprises a glass substrate (240; para 0266 lines 1-3; made from the same material as the lower substrate per fig 1), a plurality of black matrixes (241), and a plurality of color blocks (230), the black matrixes are disposed on the glass substrate (Fig 1), the color 
However, Youn fails to teach the array substrate comprises a plurality of infrared sensing layers, the infrared sensing layers are located within corresponding shielding areas of the array substrate on which the black matrixes project, the infrared sensing layers are configured to transmit at least one signal to a sensor chip.
Liu teaches the array substrate (Fig 2, 100) comprises a plurality of infrared sensing layers (3), the infrared sensing layers are located within corresponding shielding areas of the array substrate (100) on which the black matrixes (8) project, the infrared sensing layers are configured to transmit at least one signal to a sensor chip (para 0029; para 0035).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of Youn with a plurality of infrared sensing layers located within corresponding areas of the array substrate on which the black matrixes project while configured to transmit a signal to a sensor chip as taught by Liu, to synchronize image display with fingerprint identification without individually providing a scan function for fingerprint identification for the display device (see Liu para 0049). 
Regarding claim 12, Youn and Liu teaches all of the elements of the claimed invention as stated before.
Youn further teaches wherein the color filter comprises an overcoat layer (Fig 1, 231), and the black matrixes (241) and the color blocks (230) are located between the glass substrate (240) and the overcoat layer. 
Regarding claim 13, Youn and Liu teaches all of the elements of the claimed invention as stated before.

Regarding claim 14, Youn and Liu teaches all of the elements of the claimed invention as stated before.
Youn further teaches wherein the upper polarizer is disposed on a lower surface of the overcoat layer (Fig 1; para 0269), and the array substrate (210) is disposed on the lower polarizer (300).
Regarding claim 15, Youn and Liu teaches all of the elements of the claimed invention as stated before.
Youn further teaches wherein the infrared quantum dots comprise Il-VI group semiconductor material or Ill-V group semiconductor material (para 0105). 
Regarding claim 16, Youn and Liu teaches all of the elements of the claimed invention as stated before.
Youn further teaches wherein the Il-VI group semiconductor material comprises CdS, CdSe, CdTe, or ZnSe, and the Ill-V group semiconductor material comprises InP or InAs (para 0106). 
Regarding claim 17, Youn and Liu teaches all of the elements of the claimed invention as stated before.
Youn further teaches wherein each of the color blocks is an organic color resist or a dye, and the color blocks are doped with a dispersion agent (para 0003). 
Regarding claim 18, Youn and Liu teaches all of the elements of the claimed invention as stated before.
Youn further teaches wherein the dispersion agent is selected from one or more of an amide based polymer, a high molecular block copolymer containing a pigment-philic group, and a silicone surfactant (para 0176; para 0178; 0209; 0240).

Liu further teaches wherein the array substrate (Fig 2, 100) further comprises a substrate (Fig 1, 1), a first buffer layer (33), a second buffer layer (31), a polysilicon layer (25), a gate insulating layer (26), a gate (21), an interlayer insulating layer (24), a source (22), a drain (23), a planarization layer, a common electrode (4), a passivation layer (6), and a pixel electrode (5); wherein the first buffer layer is disposed on the substrate, the second buffer layer is disposed on the first buffer layer, the polysilicon layer is disposed on the second buffer layer, the gate insulating layer is disposed on the polysilicon layer, the gate is disposed on the gate insulating layer, the interlayer insulating layer is disposed on the gate insulating layer and the gate, the source and the drain are disposed on the interlayer insulating layer, the planarization layer is disposed on the source, the drain, and the interlayer insulating layer, the common electrode is disposed on the planarization layer, the passivation layer is disposed on the common electrode, the pixel electrode is disposed on the passivation layer, and the infrared sensing layers (3) are disposed in the interlayer insulating layer. 
Regarding claim 20, Youn and Liu teaches all of the elements of the claimed invention as stated before.
Liu further teaches wherein the infrared sensing layers (Fig 2, 3) are arranged and located at the same side of the corresponding shielding areas (corresponding areas of the projections of 8).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding claim 1, Youn teaches a liquid crystal display device (Fig 1), comprising: a liquid crystal cell (200) and a backlight module (110; 120; para 0264-0265), wherein the liquid 
Liu teaches the array substrate (Fig 2, 100) comprises a plurality of infrared sensing layers (3), the infrared sensing layers are located within corresponding shielding areas of the array substrate (100) on which the black matrixes (8) project, the infrared sensing layers are configured to transmit at least one signal to a sensor chip (para 0029; para 0035).  
However, neither Youn, nor Liu, teach or suggest, alone or in combination, the specific limitations of “the infrared sensing layers are arranged along and located at a first side edge of the shielding area, and the first side edge of the shielding area is adjacent to the corresponding color blocks” in the combination as claimed. 
Claims 2-10 are also allowable for depending on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/4/2021